EXHIBIT 99.2 GENENTECH, INC. CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share amounts) (Unaudited) Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Revenues: Product sales $ 2,443 $ 1,810 $ 4,773 $ 3,454 Royalties 484 316 903 602 Contract revenue 77 73 171 129 Total operating revenues 3,004 2,199 5,847 4,185 Costs and expenses: Cost of sales (includes employee stock-based compensation expense: three months–2007–$16; 2006–$0; six months–2007–$33; 2006–$0) 429 284 821 546 Research and development (includes employee stock-based compensation expense: three months–2007–$39; 2006–$34; six months–2007–$77; 2006–$67) 603 390 1,213 764 Marketing, general and administrative (includes employee stock-based compensation expense: three months–2007–$47; 2006–$41; six months–2007–$93; 2006–$82) 532 471 1,023 912 Collaboration profit sharing 277 259 529 485 Recurring charges related to redemption 26 26 52 52 Special items: litigation-related 13 14 26 27 Total costs and expenses 1,880 1,444 3,664 2,786 Operating income 1,124 755 2,183 1,399 Other income (expense): Interest and other income, net(1) 75 121 149 174 Interest expense (17 ) (18 ) (35 ) (37 ) Total other income, net 58 103 114 137 Income before taxes 1,182 858 2,297 1,536 Income tax provision 435 327 844 584 Net income $ 747 $ 531 $ 1,453 $ 952 Earnings per share: Basic $ 0.71 $ 0.50 $ 1.38 $ 0.90 Diluted $ 0.70 $ 0.49 $ 1.36 $ 0.89 Weighted average shares used to compute earnings per share: Basic 1,053 1,053 1,053 1,054 Diluted 1,070 1,073 1,071 1,074 (1) "Interest and other income, net" includes interest income, net realized gains from the sale of certain biotechnology equity securities and write-downs for other-than-temporary impairments in the fair value of certain biotechnology equity securities.For further detail, refer to our web site at www.gene.com. GENENTECH, INC. SELECTED CONSOLIDATED FINANCIAL DATA (In millions) (Unaudited) June 30, 2007 December 31, 2006 Selected consolidated balance sheet data: Cash, cash equivalents and short-term investments $ 3,195 $ 2,493 Accounts receivable – product sales, net 1,067 965 Accounts receivable – royalties, net 514 453 Accounts receivable – other, net 178 248 Inventories 1,365 1,178 Long-term marketable debt and equity securities 1,883 1,832 Property, plant and equipment, net 4,563 4,173 Goodwill 1,315 1,315 Other intangible assets 427 476 Other long-term assets 1,472 1,342 Total assets 16,359 14,842 Total current liabilities(1) 1,989 2,010 Long-term debt(2) 2,307 2,204 Total liabilities 5,508 5,364 Total stockholders’ equity 10,851 9,478 Six Months Ended June 30, 2007 2006 Selected consolidated cash flow data: Capital expenditures(2) $ 475 $ 538 Total depreciation and amortization expense 215 199 (1) Certain reclassifications have been made at December 31, 2006 to conform to the June 30, 2007 presentation. (2) Capital expenditures exclude approximately $101 million at June 30, 2007 and $61 million at June 30, 2006 in capitalized costs related to our accounting for construction projects for which we are considered to be the owner during the construction period.We have recognized related amounts as a construction financing obligation in long-term debt.The balances in long-term debt related to the construction financing obligation are $322 million at June 30, 2007 and $216 million at December 31, 2006.
